Name: Commission Regulation (EC) No 1557/1999 of 16 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities17. 7. 1999 L 184/3 COMMISSION REGULATION (EC) No 1557/1999 of 16 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 1498/98 (2), and in particular Article 4 (1) thereof, (1) Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multi- lateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto; (2) Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regula- tion (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 17 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 17. 7. 1999L 184/4 ANNEX to the Commission Regulation of 16 July 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 61,9 628 130,8 999 96,4 0709 90 70 052 55,4 999 55,4 0805 30 10 382 55,9 388 51,2 524 59,5 528 63,6 999 57,6 0808 10 20, 0808 10 50, 0808 10 90 388 76,7 400 60,9 508 91,0 512 73,3 524 55,7 528 67,7 804 98,4 999 74,8 0808 20 50 388 88,4 512 54,4 528 74,2 804 72,3 999 72,3 0809 10 00 052 154,8 064 79,1 091 51,0 999 95,0 0809 20 95 052 177,7 061 155,0 400 233,9 616 170,0 999 184,1 0809 40 05 052 76,0 064 83,2 624 258,0 999 139,1 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999 stands for of other origin.